EXAMINER’S COMMENT / REASONS FOR ALLOWANCE
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Examiner’s Comment 
The objections to claims 2 and 15 for minor informalities are withdrawn in view of the amendments filed 10 December 2021. 

Examiner’s Amendment
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Claim 22 is amended as follows. [[Deletions are in double brackets]] and additions are underlined. 
Claim 22 (currently amended) The surgical filter assembly of Claim [[18]] 16, wherein at least 10% of a surface area of the drying element comprises the breathable material.

Allowable Claims
Claims 2, 3, 5-17 and 19-22 are allowed.



Reasons for Allowance
Applicant’s arguments filed 10 December 2021 regarding Roberts; Keith (US 20070137484 A1) have been considered and are persuasive. Examiner advances additional reasons for allowance.
Roberts, the closest art of record, lacks a breathable drying device and a support comprising at least two legs. Instead, Roberts relies on a desiccant (¶ [0026], desiccant 46; ¶ [0027], the desiccant 46 removes moisture form the body gas). 

The double patenting rejections citing Blackhurst ‘512; Michael Joseph et al. (US 9474512 B2) and Blackhurst ‘902; Michael Joseph et al. (US 10426902 B2) are withdrawn in view of the amendments filed 10 December 2021. Blackhurst ‘902 and Blackhurst ‘512 do not claim a support comprising at least two legs or a retaining member comprising a hook or loop. 


Nichols, Randall W. et al. (US 20040074386 A1) discloses a membrane air dryer for a vehicle (¶ [0002], [0006], [0012] membrane drying system 10); including a filter (Fig. 1, coalescing filter element 20); a breathable drying device (Fig. 1, membrane air dryer 30), and a support (Fig. 1, vehicle frame 80). However, Nichols does not position the drying device upstream of the filter and instead reverses this order (¶ [0013], air from a compressor enters through orifice 46 and then is forced through the filter element 20). Nichols also lacks a support comprising at least two legs or a hook and at most describes bolts for attaching the dryer to a vehicle frame (¶ [0018], mounting bolts 78 through the vehicle frame 80 as shown in FIG. 1). 

Suzuki; Toshihiro (US 20100077784 A1) describes a dehumidification type air system (¶ [0002], [0010], [0028]); including a breathable drying device (¶ [0032], dehumidifying members 11 in the hollow state formed by a polymer permeation membrane with moisture selective permeability). However, Suzuki lacks a filter. Also, Suzuki is not configured to transport gases from a surgical site and instead describes a dehumidifier designed to deliver gas to a storage cylinder (¶ [0006], to supply the air in the dry air state to the air cylinder). 

Arrowsmith; Robert J. et al. (US 5641337 A) discloses a process for dehydrating a gas (col. 1, lines 5-20); including a breathable drying device (col. 3, lines 20-25, The gas 12 is under a pressure of at least about 250 psig and is contacted with a 
Bikson, Benjamin et al. (US 20030010205 A1) discloses an integral hollow fiber membrane dehydration and filtration device (¶ [0005], [0038], [0045], apparatus 101); including a filter (¶ [0045], gas filtration element 103); and a breathable drying device (¶ [0045], hollow fiber membrane gas separation cartridge 104). However, Bikson does not position the drying device upstream of the filter and instead arranges the filter upstream of the drying device (Fig. 1, gas filtration element 103 is arranged upstream of hollow fiber membrane gas separation cartridge 104). Bikson is also not configured for configured for filtering gases from a surgical site and instead purifies gases for an industrial process (¶ [0040], generation of dry nitrogen-enriched air and the removal of acid gases, such as carbon dioxide, from a high-pressure gas stream). 

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Any inquiry concerning this communication or earlier communications from the examiner should be directed to:
Tel 	571-272-2590 
Fax 	571-273-2590
Email 	Adam.Marcetich@uspto.gov 

The Examiner can be reached 8am-4pm Mon-Fri.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tatyana Zalukaeva can be reached on 571-272-1115.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. 
Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Adam Marcetich/
Primary Examiner, Art Unit 3781